Citation Nr: 1142466	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  11-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether achievement of a vocational goal is reasonably feasible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Vocational and Rehabilitation Counseling Division (VR&C) of the Regional Office (RO) in Phoenix, Arizona.  In September 2011, the appellant appeared at a Board videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran first applied for Chapter 31 vocational rehabilitation benefits in January 2010.  According to employment information he has provided in connection with his claim, he has worked in the field of real estate for 30 years, the last eleven of which he has been a broker with his own firm.  He stated that he was successful up until the housing market crashed in about 2007.  He states that although he still works in that field, he does not earn enough to meet his financial obligations.  He wishes to be retrained in a field which can accommodate his disabilities, and contends that he needs a Bachelor's Degree to accomplish this goal.  

A veteran or serviceperson shall be entitled to a program of rehabilitation services under 38 U.S.C.A. Chapter 31 if the veteran has a service-connected disability of 20 percent or more; and, the veteran or serviceperson is determined to be in need of rehabilitation to overcome an employment handicap.  38 C.F.R. § 21.40; see 38 U.S.C.A. § 3102.  The Veteran's combined service-connected disability rating is 40 percent; thus, he meets this basic eligibility criterion.  His compensable service-connected disabilities are ulcerative colitis, assigned a 30 percent rating, and a right knee disability, rated 10 percent disabling.  He also has noncompensable service-connected disabilities of scars, venereal warts, left ear hearing loss, and hemorrhoids.  He has nonservice-connected disabilities including a low back disability, migraines, carotid artery aneurysm, and ischemic optic neuropathy.  

The Veteran's claim was initially denied in April 2010 on the basis that he did not have an employment handicap.  He submitted a notice of disagreement in May 2010, but withdrew this notice of disagreement in July 2010, stating that he wished to have a local administrative review.  This review, completed in July 2010, concluded that the Veteran's current employment as a self-employed real estate broker was suitable and gainful within his reported functional limitations.  Subsequently, the Veteran sought Central Office administrative review of his claim.  This review, in October 2010, found that the RO's decision had been made without a comprehensive assessment of the Veteran's needs, to include an assessment of functional capacities to determine any physical barriers he may face in securing suitable employment.  

As a result, his claim was reconsidered, and, in January 2011, the RO determined that although the Veteran had a serious employment handicap, training was not feasible, due to his disabilities.  This decision was confirmed in an administrative review at the RO in May 2011, which the Veteran appealed.  

An employment handicap is an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(a).  A serious employment handicap is defined as significant impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(g).  In addition to an employment handicap, achievement of a vocational goal must be reasonably feasible.  38 C.F.R. § 21.53(a).  A "vocational goal" is defined as a gainful employment status consistent with a veteran's abilities, aptitudes, and interests.  

The term "achievement of a vocational goal is reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances, does not prevent the veteran from successfully pursuing a vocational rehabilitation program and becoming gainfully employed in an occupation consistent with the veteran's abilities, aptitudes, and interests.  The term "achievement of a vocational goal is not currently reasonably feasible" means the effects of the veteran's disability (service and nonservice-connected), when considered in relation to the veteran's circumstances at the time of the determination: (i) Prevent the veteran from successfully achieving a vocational goal at that time; or (ii) Are expected to worsen within the period needed to achieve a vocational goal and which would, therefore, make achievement not reasonably feasible.  38 C.F.R. § 21.35(h).

According to the May 2011 decision, the primary reason that the RO found that a vocational goal was not reasonably feasible was a November 2010 statement from the Veteran's treating neurologist, which stated that the Veteran was not capable of gainful employment.  

In this letter, L.A.F., M.D., a VA neurologist, stated that the Veteran was followed by him due to intractable migraine headaches and a right internal aneurism.  He had other chronic medical conditions including degenerative arthritis of the lumbar spine and a right knee disability.  The doctor stated that his migraine headaches occurred frequently and were unpredictable.  They had worsened over time and had been difficulty to control.  When he had a migraine, he was unable to function in the work environment.  Dr. F. opined that the unpredictable nature of the migraines as well as the other neurologic and medical conditions precluded gainful employment.  Furthermore, it was well known that stress could aggravate the underlying conditions including migraines and potentially the aneurysm.  

VA medical records show that in September 2009, the Veteran was seen for a neurology consult.  The previous month, he had awakened the morning after using Cialis (a medication for erectile dysfunction) with significant loss of vision in the right eye.  This had remained relatively stable, although there probably had been some degree of improvement.  He had an upper altitudinal defect in the upper quadrants with decreased visual acuity in the right eye.  He was eventually diagnosed as having nonarteritic ischemic optic neuropathy in the right eye.  Subsequently, it was determined that due to this permanent visual loss in the right eye, Triptans, a type of medication which was known to sometimes cause vasoconstriction, were not indicated.  It was noted that this was causing the Veteran frustration, because his migraines had responded well to this type of medication.  

A neurology consult in November 2010 reported that the Veteran continued to have frequent headaches at least a few times a month, during which he could not function.  They were unpredictable when they occurred and he was debilitated.  Dr. F. also noted that the Veteran was dealing with a lot of other chronic pain issues in the low back and right knee.  

The November 2010 consult noted that the Veteran was being referred for a Botox consult, for his migraines.  At his hearing, he testified that he had been practically migraine free since beginning Botox treatments.  New statements have also been received from Dr. F.  In May 2011, Dr. F. stated that the Veteran was medically stable to complete the four semesters of college courses he needed to earn a bachelor's degree at home on-line.  "Having a bachelor degree would allow him more latitude in perhaps finding some part[-]time or even full[-]time work from home."  In July 2011, Dr. F. stated that in his opinion, the Veteran was qualified to be rehabilitated by the VR&E division of the VA.  It was his recommendation that he be allowed to complete his Bachelor's degree, allowing him to pursue some form of gainful employment.  He believed that there was no question that the Veteran would be a success in a new vocational area with the benefit of the degree.  

This is a remarkable turnaround from his statement less than a year earlier, in which he described the Veteran as unemployable.  No explanation was provided for this sudden change, and there are no actual treatment records dated after November 2010 on file.  Moreover, to a considerable extent, the earlier opinion of unemployability was based on the potential for further endangering his health.  Especially for this reason, additional information must be obtained concerning his current health status, to include the basis for Dr. F.'s change in opinion.  

There is also conflicting information on file concerning the severity of his ulcerative colitis.  In this regard, in October 2010, he was seen for follow-up of this condition.  Reportedly, the Veteran's last flare had been in February 2010, and he denied any abdominal pain.  He had occasional loose stool with fatty and fried foods, but no other positive symptoms.  Ulcerative colitis in remission state was diagnosed.  This same doctor, however, wrote, on the same day, that the Veteran had a chronic medical condition which did not allow him to have a normal 8-hour day job, due to episodes of malabsorption which led to frequent bowel movements.  

In addition, at that time of the November 2010 consult, the Veteran had a future Botox consult, as well as a future magnetic resonance imaging (MRI) scan planned for January 2011.  These records, as well as any other recent treatment records, must be obtained as well.  

The Veteran also needs a comprehensive assessment of his functional capacities, as directed in the October 2010 VA Central Office administrative review.  

Accordingly, the case is REMANDED for the following action:

1.  Ask L.A.F., M.D., the Veteran's treating neurologist at the VA, to provide a statement explaining the bases for his different conclusions concerning the Veteran's employability, as expressed in his letters dated in November 2010, May 2011, and July 2011.  In particular, he should be asked to clarify whether participation in VR&E services, to include subsequent gainful employment in a new field, would constitute a risk to the Veteran's health, as indicated in the November 2010 letter. 

2.  Obtain all records of the Veteran's VA treatment dated from November 2010 to the present, to include MRI reports, as well as any records of fee-basis Botox treatment for migraines which have been scanned or otherwise received at VA.  

3.  If the records of fee-basis Botox treatment for migraines have not been received at VA, obtain all records of such treatment, after obtaining necessary identifying information and authorizations from the Veteran.  

4.  Thereafter, conduct an assessment of the Veteran's functional capacities to determine his physical barriers to employment.  

5.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the issue of whether achievement of a vocational goal is reasonably feasible, in light of all evidence received since the June 2011 statement of the case.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


